Lorain App. No. 09CA009536. On February 10, 2010, this court found Delores M. Karnofel to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Karnofel was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On March 15, 2010, Karnofel submitted a motion for leave to proceed with case No. 2009-2181. Upon review of the proffered document the court finds it without merit. Accordingly,
It is ordered by the court that Delores M. Karnofel’s motion for leave is denied.